UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   21-CR-300 (JMF)
                                                                       :
CESAR ABREU,                                                           :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Regrettably, the Court was not allocated a videoconference slot for the upcoming

proceeding, as it had requested. Instead, it was allocated a teleconference slot for May 20,

2021, at 10:30 a.m. In light of that, the Court is prepared to find that videoconferencing is not

“reasonably available,” which would authorize the Court to hold the proceeding by telephone

under the CARES Act. If either party objects (or Defendant does not consent) to this change,

the parties shall so advise the Court no later than tomorrow, May 13, 2021, at 3:00 p.m., and the

Court will attempt to seek a videoconferencing slot for the week of May 24, 2021.

        Assuming that the conference proceeds by teleconference on May 20, 2021, defense

counsel will — as requested — be given an opportunity to speak with the Defendant by

telephone for fifteen minutes before the proceeding begins (i.e., at 10:15 a.m.); defense counsel

should make sure to answer the telephone number that was previously provided to Chambers at

that time. (Chambers will provide counsel with a telephone number at which the interpreter can

be reached at the time of the pre-conference; it is counsel’s responsibility to conference the

interpreter in with the Defendant for the pre-conference.)
       Defendant, counsel, members of the press, and the public may access the conference by

calling 888-363-4749 and using access code 542-1540#. Members of the press and public will

not be permitted to speak during the conference. In accordance with the Court’s Emergency

Individual Rules and Practices in Light of COVID-19, available at https://www.nysd.uscourts.

gov/hon-jesse-m-furman, counsel should adhere to the following rules and guidelines during the

hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.



                                                 2
       To the extent that there are any documents relevant to the proceeding (e.g., a plea

agreement, proposed orders or documents regarding restitution, forfeiture, or removal), counsel

should submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours

prior to the proceeding. To the extent any documents require the Defendant’s signature,

defense counsel should endeavor to get them signed in advance of the proceeding as set forth

above; if defense counsel is unable to do so, the Court will conduct an inquiry during the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: May 12, 2021                               __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                             CONSENT TO PROCEED BY VIDEO
                                                                          OR TELECONFERENCE
                          -v-
                                                                              -CR-   (JMF)
                                  ,
                                    Defendant(s).
-----------------------------------------------------------------X

Defendant ______________________________________ hereby voluntarily consents to
participate in the following proceeding via video or teleconferencing:

___     Initial Appearance/Appointment of Counsel

___     Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

___     Preliminary Hearing on Felony Complaint

___     Bail/Revocation/Detention Hearing

___     Status and/or Scheduling Conference

___     Misdemeanor Plea/Trial/Sentence



_______________________________                            _________________________________
Defendant’s Signature                                Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

_____________________________                                _________________________________
Print Defendant’s Name                                       Print Defense Counsel’s Name


This proceeding was conducted by reliable video or teleconferencing technology.


___________________                                          _________________________________
Date                                                                   U.S. District Judge




                                                         4
